FILED
                             NOT FOR PUBLICATION                              AUG 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN LEE SMITH,                                 No. 10-55393

               Plaintiff - Appellant,             D.C. No. 3:09-cv-02254-LAB-
                                                  BLM
  v.

CITY OF SAN DIEGO, a municipal                    MEMORANDUM *
corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Steven Lee Smith appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that city officials violated his First

Amendment right to petition the government by refusing to accept further in-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
person complaints concerning purported zoning and municipal code violations

after Smith had lodged numerous complaints on the same matter. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.

Civ. P. 12(b)(1) for lack of subject matter jurisdiction, Corrie v. Caterpillar, Inc.,

503 F.3d 974, 979 (9th Cir. 2007), and we affirm.

      The district court properly dismissed Smith’s action because it is devoid of

merit given that Smith had sufficient opportunities to submit complaints to

defendants, and the action appears to be an attempt to obtain federal jurisdiction to

review prior state and local proceedings concerning Smith’s complaints. See Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (a claim may be

dismissed for lack of subject matter jurisdiction if it appears to be made for the

purpose of obtaining jurisdiction or is wholly devoid of merit); Jones v. N.C.

Prisoners’ Labor Union, Inc., 433 U.S. 119, 131 n.6 (1977) (the restriction of

some avenues for petitioning the government does not violate the First

Amendment).

      Smith’s motion to expedite this appeal is denied as moot.

      AFFIRMED.




                                           2                                     10-55393